892 F.2d 79
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Edgar CHERRY, Plaintiff-Appellant,v.BERKELEY PUMP COMPANY, Defendant-Appellee.
No. 89-3413.
United States Court of Appeals, Sixth Circuit.
Dec. 21, 1989.

Before BOYCE F. MARTIN, Jr., and ALAN E. NORRIS, Circuit Judges, CONTIE, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff appeals an order of the district court imposing sanctions upon his counsel, in the form of attorney's fees and costs incurred by defendant in litigating plaintiff's motion for relief from judgment.


2
Having carefully considered the record on appeal, and plaintiff's brief, we are unable to say that the district court erred.   Accordingly, the order of the district court is affirmed, upon the reasoning set out in its Memorandum and Order of April 4, 1989.